LITTLETON, Judge.
I concur on the ground that plaintiff’s return for 1918 “was due to be filed” not earlier than April 29,1919, under the specific extension of time granted by the Commissioner and the collector, as set forth in finding 3. The statute authorized this extension, and article 218 of Reg. 33, published January 2, 1918, provided that the due date of the return should be the last day on which a return was required to be filed in accordance with an extension of time granted. The waiver, therefore, extended the time for assessment to April 29, 1925. The deficiency notice under section 274 (a) of the Revenue Act of 1924 (26 USCA § 1048 note) was mailed to plaintiff March 26,1925, and under section 277 of the act of 1924 (26 USCA § 1057 note), the statute of limitation on assessment was suspended until July 24, 1925. The assessment on June 15,1925, was, therefore, timely. The Revenue Act of 1924 gave six years after such assessment within which to collect.
BOOTH, Chief Justice, did not hear this case on account of illness and took no part in its decision.